Citation Nr: 0927463	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-22 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a chronic 
skin disorder to include of the face, neck, and chest.
 

REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1971, including service in the Republic of Vietnam 
from January 1969 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In that decision the RO determined that new and material 
evidence had not been received to reopen the claim a 
previously denied claim (in a prior final rating decision of 
July 2002) for service connection for a skin disorder 
including a rash of the face, neck, and chest, and to include 
as secondary to exposure to herbicides. 

In June 2009 the Veteran testified before the undersigned at 
a Travel Board hearing at the RO.  
 
Before the Board may reopen and adjudicate on the merits the 
previously denied claim for service connection for the 
claimed skin disorder, the Board must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen the prior 
final decision in July 2002.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996); Jackson 
v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92. Consequently, the Board must first address 
whether the previously denied claim should be reopened.  38 
U.S.C.A. § 5108 (West 2002).

Thus, in the decision below, the Board decides the matter of 
whether "new and material evidence" was received to reopen 
the claim for service connection for a chronic skin disorder.  
The underlying issue of entitlement to service connection for 
a chronic skin disorder, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied service 
connection for a chronic skin disorder to include a rash of 
the face, neck, and chest; and the Veteran did not perfect an 
appeal as to that decision.

2.  Some of the additional evidence received since the July 
2002 rating decision relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
a chronic skin disorder, and raises a reasonable possibility 
of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO's July 2002 rating decision that denied the claim 
for service connection for a chronic skin disorder to include 
of the face, neck, and chest, is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence received since the July 2002 rating decision 
is new and material; and the requirements to reopen service 
connection for a chronic skin disorder to include of the 
face, neck, and chest have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

In the context of a claim to reopen, the VCAA requires that 
the Secretary look at the bases for the denial in the prior 
decision and to provide the appellant with a notice letter 
that describes what evidence would be necessary to 
substantiate the unestablished element(s) required to award 
service connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  The claimant must also be notified of what 
constitutes both "new" and "material" evidence pertaining to 
the unestablished elements in order to reopen the previously 
denied claim.  Id.

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating the claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (VA Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision to the extent of reopening the 
claim for service connection, further assistance is 
unnecessary to aid the appellant in substantiating the 
reopening claim on appeal.  The underlying claim for service 
connection for a chronic skin disorder to include of the 
face, neck, and chest shall be remanded to the RO and any 
deficiencies as to notice shall be addressed by the RO at 
that time.

II.  Claim to Reopen Based on New and Material Evidence

The appellant seeks to reopen a claim for service connection 
for a chronic skin disorder to include of the face, neck, and 
chest, and ultimately to be granted service connection for 
the claimed disability.  

A claimant has one year from notification of a RO rating 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The rating decision 
becomes final if an appeal is not perfected within the 
allowed time period.  
38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 20.302.  If not 
perfected within the allowed time period, rating actions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).

In this case, there was a prior final decision from the RO in 
July 2002.  Before adjudicating the underlying claim of 
entitlement to service connection, the Board must first 
determine that new and material evidence (a different factual 
basis) has been received in order to establish its 
jurisdiction to review the merits of the previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Under VA law for reopening claims previously denied in a 
final decision, "New" evidence is defined as evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is defined as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence must be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008). 

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was a July 2002 rating decision by the RO.

The evidence received subsequent to the last final decision 
in this case is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).
 
Prior to the current appeal, service connection for a chronic 
skin disorder to include a rash of the face, neck, and chest 
was most recently denied by the RO in a July 2002 rating 
decision.  Subsequently in August 2005, the RO received the 
appellant's application (in a statement on a VA Form 21-4138) 
to reopen a claim for service connection for a chronic skin 
disorder, which the Veteran described as chloracne or acne 
form disease consistent with Chloracne involving the neck and 
chest; and as a boil on his face shown in service.  

Thereafter, in a December 2005 rating decision, the RO 
declined to reopen a claim of service connection for a 
chronic skin disorder of skin rash of the face, neck, and 
chest area, on the basis that new and material evidence to 
reopen the claim had not been received.    

The evidence available at the time of the July 2002 rating 
decision (the last final decision on the matter) included 
service treatment (medical) records, reports of private and 
VA treatment records, and VA examination reports.  In the 
July 2002 rating decision, the RO noted that service 
treatment records showed treatment in March 1969 for 
generalized urticaria, in February 1970 for a skin rash on 
the hands, and in July 1970 for a skin rash on the feet.  
Review of the service treatment records also shows treatment 
in January 1970 for atopic dermatitis of the hands.  

In the July 2002 rating decision, the RO denied the claim for 
service connection on the basis that there was no evidence 
after service of a chronic skin disorder; and though the 
Veteran was in Vietnam during the Vietnam Era, there was no 
evidence of a claimed condition associated with herbicide 
exposure.

Review of the competent medical evidence available at the 
time of the July 2002 rating decision shows that there was no 
medical evidence of a present chronic skin disorder.  None of 
the records on file at the time of the July 2002 rating 
decision shows evidence that a current skin condition was 
then present.   

Based on the foregoing, the evidence missing at the time of 
the last final decision on the matter, and necessary to 
reopen the claim, would be any new medical evidence 
addressing whether there is a current skin disorder (chronic 
condition); medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Therefore, any such material evidence, which was not 
previously of record, would meet criteria to reopen the 
Veteran's claim.  

Evidence not available at the time of the July 2002 rating 
decision and received since then includes private and VA 
medical evidence contained in a number of treatment records 
over the ten years from 1998 to 2008.  These show diagnoses 
of different skin conditions.  

These treatment records show diagnoses (and findings) 
including in September 1998, of acne miliaria necrotic of the 
scalp, and left flank angiomas (erythematous, acneiform 
papules in the scalp and flank); in June 2006, findings of 
comedones of the face, and small cystic-like structure in the 
midback, possibly a healing folliculitis; in July 2006, of 
acne keloidalis nuchae, secondary to chronic sun exposure, 
and Favre-Racouchet's Disease (open and closed comedones, 
inflammatory papules, pustules and nodules on the posterior 
neck hairline); and, in June 2008, of rash on the back of the 
neck (lichenification to the back of the neck).  There are 
also some other treatment records during this period that 
show findings of no current skin symptoms at the specific 
times of those treatment visits.

These treatment records show varying skin symptomatology over 
a 10-year period after service beginning in 1998; thereby 
showing a degree of continuity of abnormal skin symptoms, 
which may constitute one or more current chronic skin 
disorders.   

The existence of a current disability is of course the 
threshold requirement of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that Section 1110 of the statute requires the 
existence of a present disability for VA compensation 
purposes).  Generally, to be present as a current disability, 
the claimed condition must be present at the time of the 
claim for benefits, as opposed to sometime in the distant 
past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  
Under McClain v. Nicholson, 21 Vet. App. 319, 323 (2007), the 
Gilpin requirement that there be a current disability is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim . . . even though the disability 
resolves prior to the Secretary's adjudication of the claim"  
McClain, supra.

In summary, the evidence not previously available that has 
been received since the last final decision on the matter 
relates to an unestablished fact necessary to substantiate 
the claim, that is, it relates to whether there is a present 
skin disorder.  38 C.F.R. § 3.156 (2008).  As discussed, the 
new evidence includes diagnoses that were not on record at 
the time of the prior final decision in July 2002.   

Thus, at least some of the new evidence-that showing current 
skin symptomatology-is neither cumulative nor redundant of 
the evidence of record at the time of the last final denial.  
Moreover, some of this new evidence relates to an 
unestablished fact necessary to substantiate the claim, as it 
does relate to the question of whether there is medical 
evidence of a current disability.  This new evidence raises a 
reasonable possibility of substantiating the claim as it 
provides evidence of an element previously missing in meeting 
the criteria for establishing service connection, that is, it 
provides evidence toward the criteria that there must be 
medical evidence of a current disability.  See 38 C.F.R. § 
3.156; Hickson v. West, 12 Vet. App. 247, 253 (1999).

In conclusion, the new evidence relates to an unestablished 
fact necessary to substantiate the claim-a current 
diagnosis-since previously, the prior final decision was 
based on the factual background at the time, which did not 
show what is now shown: an apparent degree of continuity of 
current skin symptomatologies over 10 years, which may 
constitute a chronic skin disability.  Thus, the evidence 
received since the July 2002 rating decision is both new and 
material, and the requirements have been met to reopen the 
Veteran's claim.  

On reopening the Veteran's claim, as explained in the remand 
below, additional development by the RO is necessary before 
the Board can adjudicate the claim for service connection on 
the merits.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a chronic skin 
disorder to include of the face, neck, and chest; to that 
extent, the Veteran's application to reopen the claim for 
service connection for a chronic skin disorder to include of 
the face, neck, and chest, is granted.

 
REMAND

A preliminary review of the record indicates that the claim 
for service connection for a chronic skin disorder to include 
of the face, neck, and chest, requires additional development 
prior to adjudication on the merits.  

The Veteran served in Vietnam between January 1969 and 
October 1969.  Service treatment (medical) records show that 
during service the veteran was treated at different times 
between March 1969 and July 1970, for skin symptomatology 
variously identified as generalized urticaria, atopic 
dermatitis of the hands, skin rash of the hands, and skin 
rash of the right foot.  After service, a number of medical 
records over the years starting in 1998 contain indications 
of complaints and symptoms, as well as findings and diagnoses 
referable to the claimed skin disorder.  Thus there is 
competent medical evidence of skin conditions in service, and 
beginning in 1998, of a certain degree of continuity of 
variously diagnosed skin symptomatology.  

The Veteran served in Vietnam and is presumed to have been 
exposed to herbicides.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2008).  Although he has not been 
diagnosed with a chronic skin disorder for which the legal 
presumption of service connection applies, the veteran is not 
precluded from establishing service connection with proof of 
actual direct causation; specifically, that his exposure to 
Agent Orange (or other toxic substances) led to the 
development of the claimed skin disorder after service.  See 
also Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

A remand is necessary to afford the veteran an examination in 
order to obtain an opinion on the question of whether any 
present chronic skin condition is related to service.  Any 
outstanding treatment records should be obtained prior to 
examination.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)).   





Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, the RO should 
request copies of any outstanding records 
of private or VA medical treatment for 
skin complaints.

2.  The RO should schedule the veteran for 
an appropriate VA examination by a 
dermatologist to determine the nature and 
likely etiology of any chronic skin 
disorder to include of the face, neck, and 
chest.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

For any chronic skin disorder found, 
definitive findings and diagnoses should 
be made and recorded, with respect to the 
presence of such disorder(s).  After 
reviewing the available medical records 
and examining the appellant, the examiner 
should render comments specifically 
addressing the following question:

If a chronic skin disorder is diagnosed, 
and based upon an assessment of the entire 
record, is it at least as likely as not (a 
probability equal or greater than 50 
percent) that such skin disorder is the 
result of, or was increased by, injury or 
disease incurred during active service 
from December 1966 to November 1971?

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claim for service 
connection for a chronic skin disorder to 
include of the face, neck, and chest, 
including as a result of exposure to 
herbicides.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


